      Case 3:19-cv-02338-X Document 1 Filed 10/01/19               Page 1 of 13 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KATELYN HANKS,                                        )
                                                      )
                              Plaintiff,              )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       File No.
CENTURY 9625 LLC,                                     )
                                                      )
                              Defendant.              )

                                           COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, CENTURY 9625 LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                           JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

CENTURY 9625 LLC, failure to remove physical barriers to access and violations of Title III of

the ADA.

                                             PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,



                                                  1
     Case 3:19-cv-02338-X Document 1 Filed 10/01/19                 Page 2 of 13 PageID 2



grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA litigation

to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so an injunction

can be issued correcting the numerous ADA violations on this property, including returning to the

Property as soon as it is accessible (“Advocacy Purposes”).

        7.     Defendant, CENTURY 9625 LLC (hereinafter “CENTURY 9625 LLC”), is a Texas

limited liability company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, CENTURY 9625 LLC, may be properly served with process via its

registered agent for service, to wit: David Preston, Registered Agent, 2901 W. Parker Road, Suite

863975, Plano, TX 75023.

                                  FACTUAL ALLEGATIONS

        9.     On or about August 23, 2019 Plaintiff was a customer at “La Nueva Fresh & Hot,” a

business located at 9625 Webb Chapel Road, Dallas, TX 75220, referenced herein as the “La

Nueva Fresh & Hot.”

        10.    La Nueva Fresh & Hot is located on the Property.

        11.    CENTURY 9625 LLC is the owner or co-owner of the real property and

improvements that La Nueva Fresh & Hot is situated upon and that is the subject of this action,



                                                  2
     Case 3:19-cv-02338-X Document 1 Filed 10/01/19                   Page 3 of 13 PageID 3



referenced herein as the “Property.”

        12.     Plaintiff lives 14 miles from La Nueva Fresh & Hot and the Property.

        13.     Plaintiff’s access to the business(es) located at 9625 Webb Chapel Road, Dallas, TX

75220, Dallas County Property Appraiser’s parcel number 0057750C0019A0000 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendant,

CENTURY 9625 LLC, are compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

        14.     Plaintiff has visited the Property at least once before as a customer and advocate for

the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon as the

barriers to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

        15.     Plaintiff intends on revisiting the Property to purchase food and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend to

re-expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.

        16.     Plaintiff travelled to the Property as a customer and as an independent advocate for

the disabled, encountered the barriers to access at the Property that are detailed in this Complaint,

engaged those barriers, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to access present at the Property.




                                                    3
    Case 3:19-cv-02338-X Document 1 Filed 10/01/19                 Page 4 of 13 PageID 4




                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42 U.S.C. §

12101 et seq.

       18.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a whole is
                growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, such forms of discrimination
                against individuals with disabilities continue to be a serious and pervasive
                social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical
                areas as employment, housing public accommodations, education,
                transportation, communication, recreation, institutionalization, health
                services, voting, and access to public services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the discriminatory
                effects of architectural, transportation, and communication barriers,
                overprotective rules and policies, failure to make modifications to existing
                facilities and practices, exclusionary qualification standards and criteria,
                segregation, and relegation to lesser service, programs, activities, benefits,
                jobs, or other opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our free society is
                justifiably famous, and costs the United States billions of dollars in
                unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the elimination of
                discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing


                                                  4
    Case 3:19-cv-02338-X Document 1 Filed 10/01/19                 Page 5 of 13 PageID 5



               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to enforce
               the fourteenth amendment and to regulate commerce, in order to address the
               major areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993

if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C. §

12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in her

capacity as a customer of the Property and as an independent advocate for the disabled, but could

not fully do so because of her disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Property that preclude and/or limit her access to the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations



                                                  5
     Case 3:19-cv-02338-X Document 1 Filed 10/01/19                  Page 6 of 13 PageID 6



offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer and

as an independent advocate for the disabled, in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Property, but will be

unable to fully do so because of her disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Property that preclude and/or limit her access to the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       28.     Defendant, CENTURY 9625 LLC, has discriminated against Plaintiff (and others

with disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and by

failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, CENTURY 9625 LLC, will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, CENTURY 9625 LLC, is compelled to remove

all physical barriers that exist at the Property, including those specifically set forth herein, and make

the Property accessible to and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of the Property include, but are not limited to:




                                                   6
   Case 3:19-cv-02338-X Document 1 Filed 10/01/19                     Page 7 of 13 PageID 7



ACCESSIBLE ELEMENTS:

     (i) The total number of accessible parking spaces is inadequate and is in violation of section

            208.2 of the 2010 ADAAG standards. The Property has approximately 40 total parking

            spaces, yet only has one accessible parking space instead of two. This violation made it

            difficult for Plaintiff to locate an accessible parking space.

     (ii) Due to a failure to enact a proper policy of maintenance, one accessible parking space is

            not adequately marked and is in violation of section 502.1 of the 2010 ADAAG

            standards. This violation made it difficult for Plaintiff to locate an accessible parking

            space.

     (iii)The access aisle to the accessible parking space is not level due to the presence of an

            accessible ramp in the access aisle in violation of section 502.4 of the 2010 ADAAG

            standards. This violation made it dangerous and difficult for Plaintiff to exit and enter

            their vehicle while parked at the Property.

     (iv) The accessible curb ramp is improperly protruding into the access aisle of the accessible

            parking space in violation of section 406.5 of the 2010 ADAAG Standards. This

            violation made it difficult and dangerous for Plaintiff to exit/enter their vehicle.

     (v)       Near Unit 100A, the Property has an accessible ramp leading to the accessible

               entrances with a slope exceeding 1:12 in violation of Section 405.2 of the 2010

               ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

               access the units of the Property.

     (vi)      Near Unit 100A, the Property has an accessible ramp that lacks finished edges or

               edge protection and/or is otherwise in violation of Section 405.9 of the 2010




                                                    7
Case 3:19-cv-02338-X Document 1 Filed 10/01/19                  Page 8 of 13 PageID 8



           ADAAG standards. This violation made it difficult for Plaintiff to access the units of

           the Property.

  (vii)    Due to a policy of not having parking stops for some of the parking spaces directly

           in front of the exterior access route, vehicles routinely pull up all the way to the curb

           and the "nose" of the vehicle extends into the access route causing the exterior

           access route to routinely have clear widths below the minimum thirty-six (36") inch

           requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

           violation made it dangerous and difficult for Plaintiff to access exterior public

           features of the Property.

  (viii)   Due to a policy of not having parking stops for some of the parking spaces directly

           in front of the exterior access route, cars routinely pull up all the way to the curb and

           the "nose" of the vehicle extends into the access route as a result, in violation of

           Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

           designed so that parked cars and vans cannot obstruct the required clear width of

           adjacent accessible routes.

  (ix)     Due to a policy of the tenants to keep their doors open, blocking the accessible route,

           when combined with the allegations in (vii and viii above) there are publicly

           accessible areas of the Property having accessible routes with clear widths below the

           minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of the 2010

           ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

           access exterior public features of the Property.

  (x)      Due to the barriers to access identified in (vii, viii, and ix above), the Property lacks

           an accessible route connecting accessible facilities, accessible elements and/or



                                               8
Case 3:19-cv-02338-X Document 1 Filed 10/01/19                   Page 9 of 13 PageID 9



          accessible spaces of the Property in violation of Section 206.2.2 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to access public

          features of the Property.

  (xi)    For all of the units of the Property, the maneuvering clearance of the accessible

          entrance/exit is not level in violation of Section 404.2.4.4 of the 2010 ADAAG

          standards due to a vertical rise exceeding ½ at the doorway. This violation made it

          difficult for Plaintiff to access the units of the Property.

  (xii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  UNIT 200 RESTROOMS

  (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the 2010

          ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

          to locate accessible restroom facilities.

  (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the 2010

          ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

          to utilize the restroom facilities.

  (iii)   The actionable mechanism of the paper towel dispenser in the restroom is located

          outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

          ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

          to safely utilize the restroom facilities.

  (iv)    Restrooms have a vanity sink with inadequate knee and toe clearance in violation of

          Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

          and/or any disabled individual to safely utilize the restroom facilities.



                                                9
   Case 3:19-cv-02338-X Document 1 Filed 10/01/19                       Page 10 of 13 PageID 10



       (v)      The mirror in the bathrooms exceeds the maximum height permitted by Section

                603.3 of the 2010 ADAAG standards. This violation made it difficult for the

                Plaintiff and/or any disabled individual to properly utilize public features of the

                restroom.

       (vi)     The soap dispenser in the restroom is located outside the prescribed vertical reach

                ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

                difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

                facilities.

       (vii)    Toilet paper dispenser in the restroom is located outside the prescribed height and/or

                reach ranges set forth in Section 604.9.6 of the 2010 ADAAG standards. This made

                it difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

                facilities.

       (viii)   The restrooms have grab bars adjacent to the commode which are not in compliance

                with Section 604.5 of the 2010 ADAAG standards as the rear bar is missing and the

                side bar is too short. This made it difficult for Plaintiff and/or any disabled

                individual to safely utilize the restroom facilities.


       (ix)     The side grab bar/handrail is not positioned in accordance with Sections 609.4 and

                604.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

                disabled individual to safely utilize the restroom facilities.

       31.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.


                                                    10
   Case 3:19-cv-02338-X Document 1 Filed 10/01/19                   Page 11 of 13 PageID 11



       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of the

modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, CENTURY

9625 LLC, has the financial resources to make the necessary modifications.

       37.     Upon information and good faith belief, the Property have been altered since 2010.

       38.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with the

1991 ADAAG standards.

       39.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant,

CENTURY 9625 LLC, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.

       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting detriment

to Defendant, CENTURY 9625 LLC.

       42.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of



                                                   11
   Case 3:19-cv-02338-X Document 1 Filed 10/01/19                Page 12 of 13 PageID 12



litigation from Defendant, CENTURY 9625 LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including the issuance of an Order directing Defendant, CENTURY 9625 LLC, to

modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, CENTURY 9625 LLC, in violation of the ADA and

              ADAAG

       (b)    That the Court issue a permanent injunction enjoining Defendant, CENTURY 9625

              LLC, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, CENTURY 9625 LLC, to (i)

              remove the physical barriers to access and (ii) alter the Property to make it readily

              accessible to and useable by individuals with disabilities to the extent required by the

              ADA;

       (d)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses and

              costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: October 1, 2019.                     Respectfully submitted,

                                            THE SCHAPIRO LAW GROUP, P.L.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Attorney-in-Charge for Plaintiff
                                            Northern District of Texas ID No. 54538FL
                                            The Schapiro Law Group, P.L.
                                            7301-A W. Palmetto Park Rd., Suite 100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388


                                                12
Case 3:19-cv-02338-X Document 1 Filed 10/01/19    Page 13 of 13 PageID 13



                                Email: schapiro@schapirolawgroup.com

                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com

                                ATTORNEYS FOR PLAINTIFF
                                KATELYN HANKS




                                   13
